*511¶37 (concurring) — A statute is ambiguous if it has two or more reasonable meanings.2 The statute in issue here, RCW 49.46.130, reasonably might apply to all hours worked, or only to all hours worked within the state. As a consequence, it is ambiguous.
Morgan, J.
¶38 To resolve the ambiguity, I would look to the intent of the legislature.3 I would also look to the Department of Labor and Industries’ interpretation as manifested in WAC 296-128-011.4 Both indicate that RCW 49.46.130 applies only to hours worked within the state. Hence, I concur in the result.
Review granted at 156 Wn.2d 1010 (2006).

 State ex rel. Citizens Against Tolls (CAT) v. Murphy, 151 Wn.2d 226, 242-43, 88 P.3d 375 (2004).


 CAT, 151 Wn.2d at 242.


 City of Pasco v. Pub. Employment Relations Comm’n, 119 Wn.2d 504, 507, 833 P.2d 381 (1992).